Title: To John Adams from Adam, 5 May 1778
From: Adam, Mr.
To: Adams, John


      
       Monsieur
       Char lieu par Rôanne route de moulins 5 may 1778
      
      Je vous prie de me permmettre De vous temoigner combien je Suis flattè D’avoir L’honneur de porter votre nom, Et je le Serois bien davantage, si j’avois celuy D’Etre issus de votre famille tout çe qu’on lit Et ceque L’on Entend Dire de la Sublimité de vos lumieres, Est certainement bien fait pour former de pareils Desirs.
      Que je serois heureux, monsieur, si la Similitude de nom pouvoit vous Engager à vous interesser pour moy! J’ose me flatter qu’Etayé de votre protection je serois asseûré de Reussir dans ceque vous me feriès Entreprendre.
      Mais comme je crois necessaire de me decliner Davantage affin de ne pas vous Laisser soupçionner que je sois un avanturier, je me nomme Adam, j’Exerçe La proffession d’avocat dans une petite ville de La province du Lyonnois, Et je Reunis à çet Etat celuy de controlleur des actes Dans La même ville de charlieu, çes Deux objets joints à ma fortune ne sont point d’une Grande conséquençe, je sens que si j’Etoit assès heureux que D’Etre Destinè à quelque chose de mieux, je m’En acquitterois avec autant De zele, que d’Exactitude.
      Je ne suis agè que de 36 ans, Et par consequens Encore capable D’Entreprendre, surtout guidè par vous, monsieur, seroit-il possible De ne pas Reussir? Quel Bonheur pour moy, je Le Repete, si La Ressemblence de nom, vous faisoit jetter un coûp d’oeil favorable sur moy, trop flattè deja de L’un. Je ne cesserer d’Etre Recconnoissant de vos bontés, Et je m’efforcerer par mon Exactitude Et mon zele à vous la temoigner dans les choses que me viendroient de vous.
      Passès moy je vous prie, monsieur, ma libertè En faveur de La Satisfaction que je ressens à porter vôtre nom, Et de l’Envie de me faire connoitre pour tâcher d’obtenir que vous prenniès interêt à moy; serès je au moins assès heureux pour ne vous avoir point faché En vous Ecrivant, Et pour reçevoir de vous L’honneur D’une Reponse favorable, je l’attend comme un Des Grands biens que j’Espere Dans ce moment.
      
       J’ay L’honneur D’Etre avec un très profond Respect Monsieur Votre très humble, Et très obeissant Serviteur
       Adam
      
     